Name: 2013/503/EU: Commission Implementing Decision of 11Ã October 2013 recognising parts of the Union as free from varroosis in bees and establishing additional guarantees required in intra-Union trade and imports for the protection of their varroosis-free status (notified under document C(2013) 6599) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  trade;  international trade;  agricultural policy;  Europe;  regions of EU Member States
 Date Published: 2013-10-15

 15.10.2013 EN Official Journal of the European Union L 273/38 COMMISSION IMPLEMENTING DECISION of 11 October 2013 recognising parts of the Union as free from varroosis in bees and establishing additional guarantees required in intra-Union trade and imports for the protection of their varroosis-free status (notified under document C(2013) 6599) (Text with EEA relevance) (2013/503/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A (I) to Directive 90/425/EEC (1), and in particular Article 15(2) thereof, Whereas: (1) Directive 92/65/EEC lays down the animal health requirements governing trade in and imports into the Union of animals, semen, ova and embryos not subject to the animal health requirements laid down in the specific acts of the Union referred to in Annex F thereto. (2) Varroasis in bees is listed in Annex B to Directive 92/65/EEC. It is caused by ectoparasitic mites of the genus Varroa and has been reported worldwide. (3) Article 15 of Directive 92/65/EEC provides that, where a Member State considers that its territory or part of its territory is free from one of the diseases listed in in Annex B thereto, it is to submit to the Commission appropriate documentation, on the basis of which a Decision is to be adopted. (4) Varroasis spreads through movement of bee brood and direct contact between infested adult bees. The latter is only possible within the bees fly range. Consequently, only territories where the movement of bee hives and brood can be controlled and which are geographically isolated enough to prevent the migration of bees from the outside can be recognised as disease-free. Moreover, the competent authorities must prove through extended surveillance results that the region is indeed free from varroosis and that, to maintain the status, the introduction of live bees and brood is strictly controlled. (5) Finland has asked the Commission to recognise the Ã land Islands as a part of its territory that is free from varroosis. Article 355(4) of the Treaty on the Functioning of the European Union provides that the provisions of the Treaties are to apply to the Ã land Islands in accordance with the provisions set out in Protocol 2 to the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden. (6) The Ã land Islands are a group of islands situated between the Gulf of Bothnia and the Baltic Sea and they are therefore geographically sufficiently separated from potentially varroosis-infected areas. (7) Varroosis is a notifiable disease in the Ã land Islands and no capped brood and hatched, adult live honey bees can be moved from mainland Finland to the Ã land Islands. Finland has for several years observed the islands bee population. On the basis of that surveillance Finland can now confirm the absence of the disease on the Ã land Islands. As a result, that part of the Finnish territory can be considered free from that disease. (8) The additional guarantees required in trade should therefore be defined, taking into account the measures already put in place by Finland in its national legislation. (9) To establish the preconditions for the model health certificates for intra-Union movements of live bees between territories of the Union free of Varroa, an additional certification should be established in the health certificate set out in Part 2 of Annex E to Directive 92/65/EEC. Moreover, the local veterinary unit of the varroosis-free area or areas should be identified with a TRACES Code in accordance with Commission Decision 2009/821/EC (2). (10) The introduction of live bees into the Union is only authorised under the conditions provided for in Commission Regulation (EU) No 206/2010 (3). In addition to the requirements laid down in that Regulation, in order to protect the varroosis-free status of the territories recognised as such, it is appropriate to prohibit the introduction of consignments of queen bees and their accompanying attendants into the Union, where the declared final destination of the consignments is a varroosis-free territory. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Member States or territories thereof listed in the third column of the table set out in the Annex are recognised as free from varroosis. Article 2 1. The Member States listed in the Annex shall ensure that in the territories listed in the third column of the table set out in the Annex, the following conditions are complied with: (a) varroosis is compulsorily notifiable under national law; (b) regular surveillance is carried out to substantiate the absence of ectoparasitic mites of the genus Varroa. 2. The Member States listed in the Annex shall report the results of the surveillance referred to in paragraph 1(b) to the Commission by 31 May each year. 3. The Member States listed in the Annex shall notify, without delay, to the Commission and to the other Member States the detection of ectoparasitic mites of the genus Varroa in the territories listed in the third column of the table set out in the Annex. Article 3 1. The introduction of consignments of the commodities listed in the fifth column of the table set out in the Annex into the territories listed in the third column of that table shall be prohibited. 2. By way of derogation from paragraph 1, the introduction of the commodities listed in the fifth column of the table in the Annex into the territories listed in the third column of that table shall be authorised where the following conditions are complied with: (a) the commodities originate in another Member State or territory thereof recognised as free from varroasis pursuant to Article 15(2) of Directive 92/65/EEC; (b) the consignments are accompanied by an health certificate drawn up in accordance with the health certificate set out in Part 2 of Annex E to Directive 92/65/EEC, in which the following information shall be added in Part II.2: commodities listed in the fifth column of the table set out in the Annex to Commission Implementing Decision 2013/503/EU coming from Member States or parts thereof recognised as free from varroosis pursuant to Article 15(2) of Directive 92/65/EEC and in which no case of varroosis has been reported during the past 30 days. (c) every precaution was taken to avoid contamination with varroosis of the consignments during transport. Article 4 1. Member States shall not authorise the introduction of consignments of bees referred to in Article 7(3)(a) of Regulation (EC) No 206/2010 into the Union, where their final destination, as indicated in box references I.9, I.10 or I.12 of the health certificate accompanying the consignments, is a territory listed in the third column of the table set out in the Annex. 2. By way of derogation from paragraph 1 and subject to the health requirements for imports laid down in Regulation (EU) No 206/2010, Member States may authorise the introduction into the Union of the consignments referred to in paragraph 1, provided that their final destination is changed to a territory not listed in the third column of the table set out in the Annex. Article 5 This Decision is addressed to the Member States. Done at Brussels, 11 October 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 268, 14.9.1992, p. 54. (2) Commission Decision 2009/821/EC of 28 September 2009 drawing up a list of approved border inspection posts, laying down certain rules on the inspections carried out by Commission veterinary experts and laying down the veterinary units in Traces (OJ L 296, 12.11.2009, p. 1). (3) Commission Regulation (EU) No 206/2010 of 12 March 2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (OJ L 73, 20.3.2010, p. 1). ANNEX Member States or territories thereof which are recognised as free from varroosis 1 2 3 4 5 ISO-Code Member State Territory recognised as free from varroasis TRACES Code Local Veterinary Unit Commodities the introduction of which is prohibited into the territory listed in the third column FI Finland Ã land islands FI00300 AHVENANMAAN VALTIONVIRASTO Capped brood and hatched, adult live honey bees